Bronson, J.
(specially concurring). I concur in the affirmance of the judgment as to the Director General and for its dismissal as to the railway company. I am of the opinion that the record presents questions of fact for the jury concerning the negligence of the carrier in failing to give proper care and protection to the milch cows shipped. There is evidence in the record that these cows, when shipped, were in good condition. Although shipment was made under a live-stock contract which provided for an attendant to accompany the cows, nevertheless, there is evidence in the record from which the jury might find that the company became aware that the cows were not attended, and furnished feed, care, and attention even to the extent of services furnished and charged in assisting one of the cows when giving birth to a calf. The carrier thereupon assumed a duty and was liable for its negligence in the performance thereof. See Morrell v. Northern P. R. Co. 46 N. D. 535, 179 N. W. 922; Chicago, B. & Q. R. Co. v. Williams, 61 Neb. 608, 55 L.R.A. 289, 85 N. W. 832; Chicago, B. & Q. R. Co. v. Slattery, 76 Neb. 721, 124 Am. St. Rep. 825, 107 N. W. 1045, 20 Am. Neg. Rep. 405; Millam v. Southern R. Co. 58 S. C. 247, 36 S. E. 571; Spalding v. Chicago, B. & Q. R. Co. 101 Mo. App. 225, 73 S. W. 274; McGrath v. Northern P. R. Co. L.R.A.1915D, 644, and note (121 Minn. 258, 141 N. W. 164); Trout v. Gulf, C. & S. F. R. Co. — Tex. Civ. App. —, 111 S. W. 222; 10 C. J. 97. Although more complete instructions might have been given upon the issues, I am of the opinion that the prime question of the carrier’s negligence was fairly tried and submitted to the jury, and that no prejudicial error exists in the record, with respect to the carrier held.
Christianson, Ch. J., and Birdzell, J., concur. •